Citation Nr: 0700043	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
September 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that a claim filed for service connection for 
cause of death is also considered to be a claim for 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 
section 1318.  This issue is referred to the RO for further 
consideration.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2003 due to severe 
peripheral vascular disease, severe atherosclerosis and 
diabetes mellitus.  

2.  Service connection was not in effect for any condition. 

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in February 
2004.  The RO provided the appellant letter notice to her 
claims for dependency indemnity compensation and death 
benefits in a December 2003 letter informing her that she 
could provide evidence or location of such and requested that 
she provide any evidence in her possession.  The notice 
letter specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send records pertinent to her claim, 
or to provide a properly executed release so that VA could 
request the records for her.  It is the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  The duty to notify the appellant 
was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but not notice of the type of 
evidence necessary to establish an effective date. Though she 
was not provided with specific notice of the type of evidence 
necessary to substantiate an effective date, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for cause of death and DIC, no 
effective date will be assigned and there is no prejudice to 
the appellant. 

In addition to the duty to notify, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are private treatment records and 
an independent medical opinion of record.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In support of her claim, the appellant 
asserts that the mitral valve systolic murmur identified in-
service has a relationship to the veteran's death.    

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2006).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).
  
The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Certain chronic diseases are subject to presumptive service 
connection if manifest to a compensable degree within one 
year from separation from service.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.309(a) 
(2006).  

Service medical records from October 1963 show that the 
veteran passed out while trying to run a mile.  The 
impression was functional heart and no evidence of organic 
heart disease.  The veteran was found fit for duty.  A 
September 1964 service medical record shows a grade I aortic 
and mitral systolic murmur varying with position, functional.  
An August 1965 record shows a grade I aortic and mitral 
systolic murmur and occasional episodes of syncope.
  
A May 1996 view of the chest showed no active cardiopulmonary 
disease.  A 1998 private treatment records shows diabetes.  
2002 private treatment records show shortness of breath and 
occasional episodes of light-headedness and near syncope. 

2003 private treatment records show that the veteran was 
admitted with diagnoses of ischemic heart disease and 
congestive heart failure.

The veteran's death certificate showed that the died on July 
[redacted], 2003 due to severe peripheral vascular disease, severe 
atherosclerosis and diabetes mellitus; other significant 
contributing conditions included hypertension. 

A May 2003 letter from a private physician shows severe 
peripheral arterial disease with several episodes of gangrene 
resulting in bilateral leg amputations and end stage 
peripheral arterial disease.  

In a November 2006 independent medical opinion, the physician 
reviewed the veteran's service records as well as his 
treatment records after discharge.  The physician stated that 
a heart murmur is a sound heard with a stethoscope during 
systole or diastole caused by turbulent flow of blood through 
the heart.  Murmurs may be heard on one exam and not on 
another by the same observer when no cause can be identified.  
Murmurs occurring in a structurally normal heart are called 
"benign" or "functional."  The physician reported that the 
veteran clearly had a benign murmur while in the service, 
because it was not heard by a cardiologist in 2002 and an 
echocardiogram showed no structural abnormality of the heart 
other than the left ventricular dilatation, which was caused 
by his atherosclerotic coronary artery disease.  The examiner 
found that the veteran's death was clearly caused by severe 
atherosclerotic disease of his coronary arteries and those in 
his lower extremities.  The major risk factors for his 
developing severe atherosclerotic disease were diabetes and 
smoking.  The examiner stated that the heart murmur heard in 
the service did not contribute to the veteran's developing 
atherosclerotic disease or to his death.  

A review of the evidence shows that service connection for 
the cause of the veteran's death is not warranted.  The 
veteran's death certificate showed that he died on July [redacted], 
2003 due to severe peripheral vascular disease, severe 
atherosclerosis and diabetes mellitus; hypertension was noted 
as a significant contributing condition.  The veteran was not 
service-connected for these conditions at the time of his 
death; thus service connection for cause of death is not 
warranted.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  

Additionally, there is no medical evidence showing that the 
death causing condition is directly related to service.  
Service medical records do not show a finding of severe 
peripheral vascular disease, severe atherosclerosis, diabetes 
mellitus or hypertension in-service or within one year of 
discharge.  See 38 C.F.R. 3.303, 3.304, 3.309.  Rather, these 
conditions are only shown from 1998 onwards, more than thirty 
years after the veteran's discharge.   

In the present claim, the Board notes that the veteran had a 
grade I aortic and mitral systolic murmur varying with 
position, functional during service and that his death 
causing conditions included severe peripheral vascular 
disease and severe atherosclerosis.  However, there is no 
medical evidence that severe peripheral vascular disease or 
severe atherosclerosis are related to or caused by the heart 
murmur noted in-service.  In this regard, the Board finds the 
November 2006 VA independent medical opinion to be highly 
probative.  Specifically, after a review of the veteran's 
medical history during service and after discharge, the 
physician stated that the veteran's death was clearly caused 
by severe atherosclerotic disease of his coronary arteries 
and lower extremities.  The physician found that the major 
risk factors for developing severe atherosclerotic disease 
were diabetes and smoking.  The physician concluded that the 
heart murmur heard in service did not contribute to the 
veteran's developing atherosclerotic disease or to his death.  
There are no other medical opinions of record showing a 
possible link between the veteran's death and service.  
Therefore, as there is no medical evidence that the heart 
murmur noted in-service caused any of the veteran's death 
causing conditions, service connection for cause of death is 
not warranted.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the conditions which caused or contributed to the 
veteran's death were not shown in service and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the claim is denied.  


ORDER

Service connection for cause of death is denied.



____________________________________________
CHERYL. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


